*191MEMORANDUM**
Gurjit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal of an immigration judge’s denial of his applications for asylum and withholding of deportation, and denying his motion to remand for relief under Article 3 of the Convention Against Torture (the “Convention”). We have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw. v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence. Chanel v. INS, 222 F.3d 1066,1073 (9th Cir.2000). We grant the petition and remand for further proceedings.
The BIA’s adverse credibility determination was based solely on omissions and inconsistencies between Singh’s asylum application and his asylum hearing testimony. The BIA’s adverse credibility finding is not supported by substantial evidence because it is based on minor date discrepancies for which Singh had a reasonable explanation, see Bandari v. INS, 227 F.3d 1160, 1166 (9th Cir.2000), and because Singh’s asylum application was not as detailed as his hearing testimony, see Singh v. INS, 292 F.3d 1017, 1021 (9th Cir.2002) (adverse credibility determinations cannot be based on trial testimony that is more detailed than the applicant’s initial statements).
Singh does not challenge the BIA’s denial of his motion to remand for relief under the Convention and therefore it is waived. See Martinez-Serrano v. INS, 94 F.3d 1256,1259 (9th Cir.1996).
Because the BIA’s adverse credibility finding was not supported by substantial evidence, we remand to the BIA for further proceedings for a decision on the merits of Singh’s asylum and withholding of deportation claim. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353,154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.